Citation Nr: 9908613	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-39 686	)	DATE
	)
	)                     

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.  

2.  Entitlement to special monthly pension benefits based on 
the need for regular aid and attendance or on housebound 
status.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen a claim of service 
connection for hypertension; and an August 1997 rating 
decision which denied special monthly pension benefits based 
on the need for regular aid and attendance or on housebound 
status.  

In April 1998, the Board remanded the issue of entitlement to 
special monthly pension benefits to the RO for further 
development.  The Board is satisfied that the requested 
development has been accomplished and will address the issue 
in this decision.

The Board notes that in an April 1998 statement, the veteran 
appeared to be raising the issue of entitlement to an 
effective date prior to November 1, 1995 for the grant of 
non-service connected pension benefits.  However, this issue 
has not been adjudicated by the RO and has not been certified 
for appeal.  Therefore, it is not presently before the Board 
and will not be addressed herein.  It is referred to the RO 
for appropriate development.  

The Board further notes that evidence in the file raises the 
issue of the veteran's competency to handle his funds.  This 
matter has not been adjudicated by the RO; hence, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In December 1976 and June 1985, the RO denied the 
veteran's claim of service connection for hypertension based 
on a finding that the condition was not diagnosed in service 
or within one year of his discharge, and there was no 
evidence that the condition was related to his service; these 
decisions are final.  

2.  Evidence received since the June 1985 rating decision 
does not show that the veteran has hypertension that is 
causally related to service.  

3.  The veteran's principal disabilities are:  chronic 
obstructive pulmonary disease, rated 30 percent disabling; 
cyclothymic disorder, rated 30 percent disabling; a back 
disorder, a deviated septum, chronic sinusitis, tinnitus, and 
degenerative joint disease of the hips, each rated 10 percent 
disabling; and bilateral hearing loss, status post fracture 
of the left clavicle, and a right elbow condition which are 
noncompensable.  These disabilities have a combined 70 
percent rating.  

4.  The veteran is neither blind nor in a nursing home and it 
is not shown that his disabilities render him unable to 
adequately tend to the needs of daily living without the 
regular assistance of another person or render him unable to 
protect himself from the hazards or dangers inherent in his 
daily environment.  

5.  The veteran does not have a single disability rated or 
ratable at 100 percent and is not shown to be confined by 
disability to the premises of his home.  


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the June 1985 rating 
decision is not new and material; and the claim of service 
connection for hypertension may not be reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The criteria for special monthly pension benefits based 
either on the need for regular aid and attendance or on 
housebound status are not met.  38 U.S.C.A. §§ 1502(b)(c), 
1521(d)(e), 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 3.351, 3.352(a) (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In December 1976, the RO denied the veteran's original claim 
of service connection for hypertension.  The RO concluded 
that service connection could not be granted because service 
medical records did not show that hypertension was diagnosed 
in service or within the first post-service year, and there 
was no current diagnosis of the condition.  In June 1985, the 
RO again denied service connection for hypertension based on 
a finding that the condition was not diagnosed in service or 
within the first post-service year, and there was no nexus 
between current symptomatology and service.  The veteran was 
informed of the denials and did not appeal them.  Hence, they 
became final.  38 U.S.C.A. § 7105.  

The evidence of record used as a basis for the December 1976 
and June 1985 denials included service medical records which 
showed an elevated blood pressure reading on entrance 
examination, but no treatment for or a diagnosis of 
hypertension; a July 1977 VA examination report which showed 
a diagnosis of mild hypertension; and an April 1985 VA 
examination report which revealed that the veteran's blood 
pressure was 132/78.  

Numerous records from the VA, private sources, and the Social 
Security Administration document the veteran's complaints 
regarding his disabilities.  There is no evidence that he has 
been treated for hypertension or that any possible 
hypertension is related to his service.  

In a May 1990 psychological assessment requested by the West 
Virginia Disability Determination Service, the veteran 
reported that he got drunk every day and continued to use 
marijuana and other hallucinogenic drugs.  He had very little 
motivation to change.  Thomas E. Andrews, Ph.D., the 
examining psychologist, noted that it was unlikely that the 
veteran would use benefits to pay for his bills because he 
continued to abuse alcohol and would use the money for this 
purpose.  He recommended that another payee be named.  
On VA hypertension examination in December 1995, the veteran 
denied a history of hypertension.  He did have chronic 
obstructive pulmonary disease.  He had no complaints 
regarding his elevated blood pressure such as headaches, 
dizziness, blurring vision, or chest pains.  His initial 
blood pressure reading was 140/84 and his pulse rate was 60.  
The heart had a normal sinus rhythm; there were no murmurs, 
gallops or friction rubs.  His heart was not enlarged and the 
point of maximum impulse apex beat was within the fifth mid-
clavicular line.  Subsequent blood pressure readings were:  
sitting 140/84; lying, 126/86; and standing, 130/80.  He took 
no medications.  The diagnosis was no history of 
hypertension.  

On VA mental examination in December 1995, it was noted that 
the veteran had all the symptoms of dependence upon alcohol, 
including memory blackouts, nightmares and night sweats.  He 
felt tired and run down.  He complained that he had been 
having concentration and memory problems.  He tended to 
misplace things and sometimes lost track of his thinking.  He 
was well-oriented to time, place and person.  There was no 
evidence of any active hallucinations or delusions.  His 
attention and concentration were found to be impaired.  There 
was no evidence of any looseness of associations, flight of 
ideations or pressured speech.  There were no obsessive 
thoughts or compulsive actions.  The diagnoses were:  alcohol 
dependence, substance abuse, and dysthymic disorder.  The 
examiner commented that his Global Assessment of Functioning 
was 55-60.  

On VA examination for Housebound Status or Permanent Need for 
Aid and Attendance in July 1997, the veteran complained of 
constant, generalized joint pain, especially in the low back.  
He had shortness of breath, wheezing, and a productive cough.  
He also experienced lightheadedness.  He was unable to do 
anything because of the multiple joint pain, and he was 
unable to drive a motor vehicle.  The examiner reported that 
the veteran was able to walk without the assistance of 
another person for approximately 25 feet, but no more because 
of his joint pain and dizziness.  The diagnoses were:  
chronic low back pain with history of low back injury, dorsal 
spine degenerative joint disease, osteoarthritis of multiple 
joints, chronic obstructive pulmonary disease, chronic 
pulmonary emphysema, residuals of an injury to the right 
shoulder, depression and chronic anxiety, dizziness to near 
syncopal attacks.  It was noted that the veteran traveled to 
the grocery store and for doctors' appointments.  The 
examiner opined that the veteran was able to perform self-
care functions, but was unable to travel beyond the premises 
of his home.  

On VA general medical examination in August 1998, it was 
noted that the veteran did not drive himself to the 
examination because he is an alcoholic and lost his license 
when he was charged with driving under the influence.  His 
girlfriend drove him to the examination.  It was also noted 
that the veteran walked in the room in a normal fashion.  He 
requested that the examiner report that his mental disorder 
was so bad that he was unable to take care of himself; he 
felt incompetent to do so.  He was drug and alcohol dependent 
and indicated that he took "everything that is not shot 
up."  He had overall myalgia and joint pain and alcohol made 
him feel better.  When he was sober, he was too fatigued to 
attend to his activities of daily living.  He was able to 
feed himself, cook, walk, drive, etc.; however, he was too 
fatigued to do so.  He complained of chest pain, two to three 
times per day which occurred with exertion or emotionally 
stressful situations.  He did not use Nitroglycerin.  He also 
complained of intermittent hypertension, but later admitted 
that he had never been told that he had hypertension.  He had 
a history of heavy cigarette smoking and currently smoked a 
pack and a half per day.  He also had a history of chronic 
obstructive pulmonary disease with shortness of breath.  He 
had pain and weakness in his hips and legs, and chronic 
sinusitis with almost daily headaches.  Physical examination 
revealed that posture and gait were normal; he used no 
assisted device for ambulation.  Nutritional status was good.  
He was alert and oriented, and neatly groomed.  He had a 
septal deviation to the right with left canal narrowing.  He 
wore glasses, but was not legally blind.  Musculoskeletal 
examination was normal.  All four extremities were 
symmetrical with good range of motion and strength.  He had 
no edema, varicose veins or hemosiderin deposits.  Range of 
motion of the lumbosacral spine was backward extension to 20 
degrees; forward flexion to 90 degrees; lateral bending to 20 
degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  Range of motion of the shoulders, elbows, 
wrists, digits, hips, knees, and ankles was normal and there 
was no additional pain on motion.  X-rays revealed:  
degenerative changes of the lumbar spine without appreciable 
change since December 1995; chronic sinusitis of the ethmoid 
sinuses with slight nasal septal deviation to the right; 
minimal degenerative joint disease of the right hip without 
change since 1992; minimal degenerative joint disease of the 
left hip without significant change since 1992; old healed 
fracture of the right clavicle; and a normal right elbow.  
The diagnoses included:  polysubstance abuse/dependence; 
cyclothymia; arthralgias with degenerative changes at the 
hips, chronic obstructive pulmonary disease; septal deviation 
to the right with left canal narrowing; degenerative changes 
of the lumbar spine with back pain; chronic sinusitis; and 
chronic recurrent headaches.  

On VA examination for Housebound Status or Permanent Need for 
Aid and Attendance in August 1998, the veteran indicated that 
he was relatively certain that he would not qualify for aid 
and attendance; however, he believed he had been offered this 
service.  The examiner commented that the veteran was clearly 
able to protect himself or feed himself, etc. on a daily 
basis and he was not restricted to his home.  He did not 
require an attendant to report for the examination other than 
to be given a ride.  He was not hospitalized and was not 
bedridden.  On casual inspection, particularly with walking 
around, it was noted that there was no gross impairment 
evident clinically.  He was not legally blind and he had no 
obvious dizziness.  There was no bowel or bladder 
incontinence, loss of memory or poor balance.  He was able to 
attend to his activities of daily living.  

VA outpatient treatment records show that the veteran was 
seen in the Mental Hygiene Clinic in September 1998.  It was 
noted that he had been counseled about the ill effects of 
drinking alcohol and smoking marijuana and was advised to 
stay clean and sober.  He complained of getting nervous, 
angry, shaky and sweaty when he went to the grocery store.  
However, this did not happen when he drank before he went to 
the store.  His hygiene was adequate and he did not show any 
psychomotor agitation, retardation or startle response.  He 
was anxious and sweaty.  His affect was fairly appropriate; 
there was no evidence of hallucinations, delusional thinking, 
suicidal or assaultive plans.  His sensorium was clear.  The 
assessment was cyclothymic disorder, phobic disorder, 
episodic alcohol abuse, and episodic cannabis abuse.  His 
Global Assessment of Functioning was 60.  

II.  Analysis

A.  New and Material Evidence

In December 1976, the RO denied the veteran's initial claim 
of service connection for hypertension, finding that such 
disorder was not currently shown by the evidence of record.  
He was notified of the denial, but did not initiate an 
appeal.  It became final.  In June 1985, the RO again denied 
service connection for hypertension, finding that the 
condition was not diagnosed in service or within the first 
post-service year, and there was no nexus between his current 
disability and service.  The veteran was notified of the 
denial, but did not initiate an appeal.  Hence, it became 
final.  38 U.S.C.A. § 7105.  

As a result, the Board may now consider the veteran's claim 
of service connection on the merits only if "new and 
material evidence" has been presented or secured since the 
claim was finally disallowed on any basis.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet.App. 273, 285 (1996); Manio v. 
Derwinski, 1 Vet. App. 144, 145-46 (1991).  For the purposes 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).
In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) in 
the case of Colvin v. Derwinski, 1 Vet. App. 171 (1991) was 
recently invalidated.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  In Hodge, the United States Court of Appeals for the 
Federal Circuit indicated that the Colvin test of 
"material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Therefore, the ruling in 
Hodge must be considered as easing the veteran's evidentiary 
burden in seeking to reopen a previously and finally denied 
claim.  Hodge, supra. 

The Court in Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999) (en banc), recently held that Hodge requires the 
replacement of a two-step approach outlined in Manio v. 
Derwinski with a three-step approach.  See also Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all of the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
then the Secretary may proceed to evaluate the merits of the 
claim, but only after ensuring the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.

The Board finds that new and material evidence has not been 
presented and the claim of service connection for 
hypertension may not be reopened.  The specified basis for 
the June 1985 disallowance of the veteran's claim was that 
the evidence did not show that his hypertension was related 
to service.  New evidence associated with the veteran's file 
still does not show a nexus between hypertension and service.  
In fact, the veteran is not even currently diagnosed with the 
condition.  To the extent that the veteran asserts that he 
currently has hypertension that is related to his service, 
the Board points out that his assertions cannot establish the 
necessary relationship between a current disorder and service 
because as a layperson, he is not competent to offer opinions 
regarding medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the additional evidence 
submitted since the June 1985 denial is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Hodge, supra.  As such, the Board 
concludes that new and material evidence has not been 
presented to reopen the claim of service connection for 
hypertension.  

B.  Special Monthly Pension

Initially, we note that this aspect of the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
Furthermore, we are satisfied that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a).

A veteran who is permanently disabled and has established 
entitlement to pension benefits may be awarded a higher rate 
of pension based on the need for regular aid and attendance 
or on housebound status.  38 U.S.C.A. § 1521(d)(e).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The veteran will be considered 
in need of regular aid and attendance if he or she is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; is a patient in a nursing 
home because of mental or physical incapacity; or establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351.  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  the inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; the frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; the 
inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

A veteran who is not in need of aid and attendance will be 
entitled to housebound benefits if in addition to having a 
single permanent disability rated or ratable at 100 percent 
disabling, the veteran has additional disability or 
disabilities ratable at 60 percent or more or is permanently 
housebound by reason of the disability or disabilities.  The 
additional disability or disabilities must be separate and 
distinct from the permanent disability rated as 100 percent 
disabling and must involve different anatomical segments or 
bodily systems.  A veteran will be considered permanently 
housebound if shown to be substantially confined to his or 
her dwelling and the immediate premises, or if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities as 
well as the confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351.  

To establish entitlement to aid and attendance benefits, it 
must be demonstrated that the veteran meets the statutory and 
regulatory criteria which are set out above.  However, in the 
present case, the veteran is not shown to be so limited in 
performing the activities of daily living as to require the 
aid and attendance of another person.  The VA examiners who 
saw the veteran in July 1997 and August 1998 did not note 
disabilities which would necessitate the aid and attendance 
of another, and the veteran's multiple disabilities are not 
shown to be so severe as to preclude the performance of most 
of the usual activities of daily living.  The veteran related 
that he was too fatigued when he was sober to attend to the 
activities of daily living; however, he is not reported to 
have any restrictions of the upper and lower extremities 
which would prevent him from being able to dress himself, 
feed himself and attend to the wants of nature.  
Additionally, both examiners concluded that he was able to 
perform self-care functions and was able to protect himself 
from the hazards of his daily environment.  While the July 
1997 examiner indicated that the veteran had problems with 
dizziness, in August 1998, it was found that the veteran did 
not have poor balance, he was able to walk without aid, and 
no gross impairment was clinically evident.  Furthermore, the 
veteran was not blind or nearly blind nor was he 
institutionalized in a nursing home.  He was also not 
bedridden.  It is noteworthy to point out that the veteran 
himself indicated in August 1998 that he did not believe that 
he qualified for aid and attendance, but was under the 
impression that he had been offered the service.  He also 
admitted that he could feed himself, cook, walk and drive 
(and the record shows that the reason he does not drive is 
because he lost his license due to driving under the 
influence).  As such, the Board concludes that the present 
record does not demonstrate that the veteran's disabilities 
necessitate the regular aid and attendance of another person; 
hence, special monthly pension benefits on this basis are not 
warranted.  

Insofar as housebound benefits are concerned, the controlling 
law and regulations require that the claimant have a single 
disability rated or ratable at 100 percent as a prerequisite 
to such benefits.  The veteran must also have an additional 
disability rated at 60 percent or be permanently housebound 
by reason of disability.  In the present case, the veteran 
does not have a single disability rated or ratable at 100 
percent and it is not otherwise alleged.  Furthermore, he is 
not shown to be housebound in fact.  38 U.S.C.A. §§ 1502(c), 
1521(e).  While it was reported in July 1997 that the veteran 
was unable to travel beyond the premises of his home because 
of joint pain and dizziness, the examiner indicated that the 
veteran did indeed leave his home to go to the grocery.  And 
there was no finding that the veteran was unable to leave his 
home when he was examined in August 1998.  Furthermore, 
although he was accompanied to that examination, it was 
reported that the veteran required a ride because he had lost 
his license as a result of driving under the influence.  
Therefore, the Board concludes that the veteran also does not 
meet the prerequisites for a finding that he is entitled to 
housebound benefits.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim, and that special monthly 
pension benefits based on the need for regular aid and 
attendance or at the housebound rate may not be granted.  


ORDER

The appeal to reopen a claim of service connection for 
hypertension is denied.  

Special monthly pension benefits based on the need for 
regular aid and attendance or on housebound status are 
denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 
- 13 -


- 1 -


